719 S.E.2d 34 (2011)
Phyllis Dianne SMITH, on behalf of herself and all others similarly situated
v.
TEACHERS' AND STATE EMPLOYEES' RETIREMENT SYSTEM, a corporation; Board of Trustees of the Teachers' and State Employees' Retirement System, a body politic and corporate; Department of State Treasurer, Retirement Systems Division; Janet Cowell, Treasurer of the State of North Carolina and Chairman of the Board of Trustees Teachers' and State Employees' Retirement System of North Carolina (in her individual and official capacities); and The State of North Carolina.
No. 486P10-2.
Supreme Court of North Carolina.
December 8, 2011.
David G. Schiller, Raleigh, for Smith, Phyllis Dianne.
*35 Robert M. Curran, Special Deputy Attorney General, for Teachers' And State Employees' Retirement System, et al.

ORDER
Upon consideration of the petition filed on the 20th of July 2011 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of December 2011."